1       IN THE SUPREME COURT OF THE STATE OF NEW MEXICO


 2 Filing Date: May 26, 2009


 3 NO. 30,465


 4 STATE OF NEW MEXICO,

 5        Plaintiff-Appellee,

 6 v.

 7 JULIET FLORES,

 8        Defendant-Appellant.



 9 ORIGINAL PROCEEDING ON CERTIORARI
10 Stephen Bridgforth, District Judge


11 Gary King, Attorney General
12 James W. Grayson, Assistant Attorney General
13 Santa Fe, NM

14 for Petitioner


15 Hugh W. Dangler, Chief Public Defender
16 Eleanor Brogan, Assistant Appellate Defender
17 Santa Fe, NM

18 for Respondent
 1                                      DECISION

 2 DANIELS, Justice.

 3   {1}   In this case we address a situation in which a police officer lawfully stopped

 4 a car and determined that the driver had an outstanding arrest warrant. The question

 5 before us is whether the officer’s subsequent request for a passenger’s driver’s

 6 license and performance of a warrants check were unreasonable under the Fourth

 7 Amendment of the United States Constitution and Article II, Section 10 of the New

 8 Mexico Constitution. We hold there is substantial evidence supporting the district

 9 court’s finding that the officer’s actions were reasonable and constitutionally

10 permissible efforts to find a sober, licensed driver for the stopped vehicle. The

11 disclosure of an outstanding warrant on the passenger and the subsequent discovery

12 of drugs on her person during the search incident to her own arrest on that warrant

13 were therefore not the fruits of an unlawful search or seizure. We reverse the Court

14 of Appeals’ contrary holding and affirm the district court’s denial of Defendant’s

15 motion to suppress. Defendant’s conviction is affirmed.

16 I.      BACKGROUND

17   {2}   Shortly after midnight, Officer Ramiro Rivera of the Las Cruces Police

18 Department observed a car leave the parking lot of a bar and drive onto a city street



                                              2
 1 with its lights off. After observing the car as it approached an intersection, stopped

 2 for a red light, and then proceeded down the street without ever turning on its lights,

 3 Officer Rivera engaged his emergency equipment and stopped the car. He asked the

 4 driver for her license, insurance, and vehicle registration, called in for a records

 5 check on the information, and learned that computer records reflected an outstanding

 6 warrant for the driver’s arrest.

 7   {3}   After learning of the warrant for the driver’s arrest, Officer Rivera asked

 8 Officer Dominguez, another officer who had arrived on the scene, to identify who

 9 else in the car had a valid driver’s license, so that the vehicle would not need to be

10 towed. Two male passengers in the back seat were determined to be underage and

11 intoxicated. When the officers ran a warrants check on Defendant’s license, they

12 found out that she also had an outstanding arrest warrant. After this discovery, the

13 driver provided information that she had already gone to court on her apparently

14 outstanding warrant, and the officers decided not to take her into custody.

15 Defendant was arrested on her own warrant, and a bag of cocaine was found on her

16 person during her booking search.

17   {4}   Defendant filed a motion to suppress the drug evidence under the Fourth

18 Amendment of the United States Constitution and Article II, Section 10 of the New


                                              3
 1 Mexico Constitution, arguing that the officers had no constitutionally permissible

 2 cause to ask her for identification and conduct a records check. Officer Rivera

 3 testified at the suppression hearing that he had been following his usual practice of

 4 looking for a sober licensed driver to drive a stopped vehicle when the driver is

 5 unable to continue driving to avoid having the vehicle towed. The district court

 6 denied Defendant’s motion to suppress, finding that Officer Rivera’s efforts to find

 7 a sober, licensed driver for the vehicle was a legitimate inquiry and not a guise for

 8 a “fishing expedition.” Defendant subsequently entered a conditional guilty plea to

 9 one count of possession of a controlled substance, contrary to NMSA 1978, Section

10 30-31-23(D) (2005), reserving the right to appeal the denial of her motion to

11 suppress.

12   {5}   In a memorandum opinion, the Court of Appeals reversed the district court,

13 holding that the officer’s request for Defendant’s driver’s license and the use of its

14 information to conduct a warrants check constituted an unlawful detention of

15 Defendant. See State v. Flores, No. 27,180, slip op. at 7 (N.M. Ct. App. Apr. 10,

16 2007). The opinion noted that Defendant was not responsible as a passenger for

17 properly registering or insuring the vehicle, was not responsible for assuring the

18 vehicle could be driven home, and was not specifically asked by the officers if she


                                              4
 1 wanted to drive the vehicle home. Id. at 5-6. While the Court expressed doubt that

 2 the true purpose of the request for Defendant’s identification was made for the

 3 purpose of finding a driver of the vehicle, its stated basis for its reversal of the

 4 district court was “that the officers efforts to find a sober, licensed driver for the

 5 vehicle was not a legitimate inquiry and the district court erred in denying

 6 Defendant’s motion to suppress.” Id. at 6.

 7   {6}   We granted the State’s petition for writ of certiorari, and we now reverse the

 8 decision of the Court of Appeals.

 9 II.     STANDARD OF REVIEW

10   {7}   We review a district court’s ruling on a motion to suppress as a mixed

11 question of fact and law. State v. Rowell, 2008-NMSC-041, ¶ 8, 144 N.M. 371, 188

12 P.3d 95. “[O]ur review of this case involves two parts: the first is a factual

13 question, which we review for substantial evidence; the second is a legal question,

14 which we review de novo.” State v. Vandenberg, 2003-NMSC-030, ¶ 17, 134 N.M.

15 566, 81 P.3d 19. We view the evidence in a light most favorable to the prevailing

16 party, so long as substantial evidence exists to support the findings. Id. ¶ 18. As

17 a reviewing court, we do not reweigh the evidence, because it is within the unique

18 province of the district court to resolve conflicts in the evidence and weigh the


                                              5
 1 credibility of witnesses. State v. Urioste, 2002-NMSC-023, ¶ 6, 132 N.M. 592, 52

 2 P.3d 964; see State v. Jason L., 2000-NMSC-018, ¶ 10, 129 N.M. 119, 2 P.3d 856

 3 (“Conflicts in the evidence, even within the testimony of a witness, are to be

 4 resolved by the fact finder at trial.”); State v. Werner, 117 N.M. 315, 317, 871 P.2d

 5 971, 973 (1994) (“Resolution of factual conflicts, credibility and weight of evidence

 6 is particularly a matter within the province of the trier of fact.” (internal quotation

 7 marks and citations omitted)). The question is whether the district court’s result is

 8 supported by substantial evidence, not whether the district court could have reached

 9 a different conclusion. See Jason L., 2000-NMSC-018, ¶ 10 (“The fact that another

10 district court could have drawn different inferences on the same facts does not mean

11 this district court’s findings were not supported by substantial evidence.”). Once we

12 review the district court’s findings of the case’s historical facts, we make a de novo

13 determination of the constitutional reasonableness of the officer’s conduct. State v.

14 Attaway, 117 N.M. 141, 145, 870 P.2d 103, 107 (1994).

15 III.    DISCUSSION

16   {8}   Because Defendant failed to articulate how the New Mexico Constitution

17 would afford her any greater protection in this situation than would the United States

18 Constitution, “we only address the issue under general Fourth Amendment law.”


                                              6
 1 State v. Duran, 2005-NMSC-034, ¶ 22, 138 N.M. 414, 120 P.3d 836. Our

 2 precedents require that we analyze the constitutionality of routine traffic stops

 3 through the framework articulated by Terry v. Ohio, 392 U.S. 1 (1968). Duran,

 4 2005-NMSC-034, ¶ 23. The reasonableness of a traffic stop requires “balancing the

 5 public interest in the enforcement of traffic laws against an individual’s right to

 6 liberty, privacy, and freedom from arbitrary police interference.” Id. ¶ 22.

 7   {9}   The scope of an officer’s activities or questions during a traffic stop must both

 8 be justified at the inception of the stop and also “be reasonably related to the

 9 circumstances that initially justified the stop.” Werner, 117 N.M. at 317, 871 P.2d

10 at 973; see Duran, 2005-NMSC-034, ¶ 35 (questioning by an officer must be

11 reasonably related in scope to the circumstances which justified the stop). If we

12 determine the scope of a routine traffic stop was expanded beyond its underlying

13 justification, we evaluate whether the officer had reasonable suspicion that other

14 criminal activity might have been afoot. Duran, 2005-NMSC-034, ¶¶ 23, 35. The

15 permissible intrusion of the initial stop of the vehicle does not automatically become

16 a foot in the door for all investigatory purposes. See State v. Funderburg, 2008-

17 NMSC-026, ¶ 14, 144 N.M. 37, 183 P.2d 922 (“An officer’s continued detention of

18 an individual, while lawful at the outset, may become unlawful if the officer


                                               7
 1 unjustifiably expands the scope of the detention or, without a valid factual basis,

 2 makes inquiries about other criminal activity unrelated to the traffic violation.”). We

 3 determine the reasonableness of the officer’s action by objectively evaluating the

 4 particular facts of the stop under the totality of the circumstances. Duran, 2005-

 5 NMSC-034, ¶¶ 23, 35.

 6   {10}   In New Mexico, all occupants of a vehicle are necessarily seized for the

 7 purposes of the Fourth and Fourteenth Amendments of the United States

 8 Constitution during a traffic stop and therefore have standing to challenge the

 9 constitutionality of the stop of the vehicle. See id. ¶ 22 (“An automobile stop and

10 the attendant detention of its occupants is a ‘seizure’ under the Fourth and

11 Fourteenth Amendments.” (quoting Werner, 117 N.M. at 317, 871 P.2d at 973)).

12   {11}   In this case, we need not address the first part of the Terry analysis because

13 Defendant does not challenge the validity of the initial stop of the automobile.

14 Defendant’s challenge is focused on her argument that Officer Rivera’s asking for

15 her identification and running a warrants check after he lawfully stopped the car

16 constituted unreasonable searches or seizures. This requires us to determine both (1)

17 whether substantial evidence supported the district court’s finding that the purpose

18 of the officer’s conduct was to find an appropriate substitute driver for the vehicle


                                               8
 1 after it was determined that the driver would have to be arrested, and (2) whether

 2 that purpose is constitutionally permissible.

 3 A.       Substantial Evidence Review

 4   {12}   The district court’s order denying Defendant’s motion to suppress expressly

 5 found that “Officer Ramiro Rivera’s effort to find a sober, licensed driver for the car

 6 was a legitimate inquiry and not a guise for a ‘fishing expedition.’” We first

 7 evaluate whether substantial evidence exists to support those findings. See Attaway,

 8 117 N.M. at 144, 870 P.2d at 106 (“Substantial evidence is the measure of proof, or

 9 the quality and quantity of the evidence, required to support the findings of the trial

10 court.” (internal quotation marks and citation omitted)). This Court has emphasized

11 that resolution of factual conflicts, credibility of witnesses, and the weight of

12 evidence is particularly a matter within the province of the trier of fact. State v.

13 Bloom, 90 N.M. 192, 194, 561 P.2d 465, 467 (1977).

14   {13}   In Bloom, a district court had denied a motion to suppress in reliance on

15 testimony that officers were conducting a traffic roadblock for the purposes of

16 checking driver’s licenses and car registrations, rather than for the purpose of

17 engaging in a fishing expedition. Id. at 193, 561 P.2d at 466. The Court of Appeals

18 reversed the district court and held that the stop and search of a vehicle and seizure


                                              9
 1 of marijuana by police officers violated the defendant’s right to be free from

 2 unreasonable searches and seizures. Id. The Court of Appeals opinion conceded

 3 that the officers’ professed purposes for stopping vehicles would have been lawful,

 4 but the Court nevertheless rejected the district court’s factual findings and

 5 determined that requesting the defendant’s driver’s license and registration was only

 6 a pretense to disguise the officers’ true purpose of engaging in a general fishing

 7 expedition. Id.

 8   {14}   This Court reversed the Court of Appeals, concluding that it went beyond the

 9 permissible scope of appellate review by not limiting itself to whether the evidence

10 substantially supported the trial court’s findings. Id. at 194, 561 P.2d at 467. The

11 district court, “as the finder of the facts, resolved the conflicts against the

12 defendants, and it was not within the province of the majority of the Court of

13 Appeals to resolve the conflicts the other way.” Id.

14   {15}   As in Bloom, the realities of this factual situation were for the district court

15 to determine. The district court heard Officer Rivera’s testimony and believed it to

16 be credible. The court not only specifically found that the officer’s request for

17 Defendant’s identification and conducting the computer check were for the purpose

18 of finding a lawful and licensed driver to drive the car away, it also specifically


                                               10
 1 made a separate finding that in doing so the officer’s purpose was not to engage in

 2 a general fishing expedition.

 3   {16}   We recognize that there is evidence in the record that could have supported

 4 contrary findings, such as evidence that the officers did not ask Defendant if she was

 5 even willing to drive the car away to keep it from being towed. But the fact that

 6 different inferences could have been drawn is not a justifiable basis for an appellate

 7 court to conclude that the evidence fails to provide substantial support for the

 8 findings made by the trial court. See Jason L., 2000-NMSC-018, ¶ 10. Therefore,

 9 neither the Court of Appeals nor this Court is at liberty to disregard the district

10 court’s findings. We hold that on the evidence in the record, viewed in the light

11 most favorable to the district court’s findings, there was substantial evidence

12 supporting that court’s findings that the officers were looking for a licensed driver

13 to drive the car away, and that they were not engaged in a fishing expedition.

14 B.       Whether the Identification Request and Computer Check Were
15          Reasonable

16   {17}   We next determine, as a matter of law, whether it was reasonable for the

17 officer to request Defendant’s identification and run a warrants check for the

18 purpose of determining whether anyone in the car would be a lawful driver who

19 could be entrusted with the car, after a decision was made to arrest its driver. See

                                             11
 1 Jason L., 2000-NMSC-018, ¶ 19 (viewing circumstances surrounding a stop as a

 2 factual inquiry, while reviewing reasonableness of a detention de novo).

 3   {18}   There is no constitutional impediment to a law enforcement officer’s request

 4 to examine the driver’s license and vehicle registration of a driver during a traffic

 5 stop and to run a warrants check. Duran, 2005-NMSC-034, ¶ 24; see State v.

 6 Reynolds, 119 N.M. 383, 386, 890 P.2d 1315, 1318 (1995) (holding a driver has no

 7 expectation of privacy in license, registration or insurance documents); see also

 8 NMSA 1978, § 66-5-16 (1985) (“Every licensee shall have his driver’s license in his

 9 immediate possession at all times when operating a motor vehicle and shall display

10 the license upon demand of a magistrate, a peace officer or a field deputy or

11 inspector of the division.”). Generally, an officer may ask questions during a traffic

12 stop so long as the questions are reasonably related to the scope of the initial

13 justification for the stop. Duran, 2005-NMSC-034, ¶ 42.

14   {19}   The question we now address is whether asking Defendant, as a passenger, for

15 identification and running a warrants check was reasonable under the circumstances,

16 and whether these actions effectuated the purpose of the stop. “The particular facts

17 of each stop and the intrusiveness of the questioning will dictate what questions are

18 reasonable or unreasonable.” Id. ¶ 35. In Duran, this Court determined that it was


                                             12
 1 permissible for an officer to ask questions of the travel plans of the occupants of a

 2 car, after he had made a lawful stop and then had learned additional facts that

 3 aroused his suspicions. Id. ¶ 42. The Court balanced the officer’s reasonable

 4 purposes for asking the questions and the fact that the questions resulted in no

 5 significant prolongation of the stop against the “limited intrusion into [d]efendant’s

 6 privacy” and determined that no constitutional intrusion had resulted. Id. ¶ 37.

 7   {20}   We conclude that asking Defendant for her identification and running a

 8 warrants check on her was reasonably related to the initial justification for the stop

 9 and to the developing events that had resulted from it. Putting the car into the care

10 of a lawfully licensed and capable driver would not only avoid the trouble and

11 expense to its owner of a towing and impoundment, it would result in allowing all

12 passengers to proceed on their journey more rapidly than if the car were towed and

13 impounded. There was no impermissible prolongation of the stop. There was no

14 evidence that Defendant was ever deprived of her freedom of movement in any

15 respect, other than the fact that the car in which she was riding already had been

16 lawfully stopped because of the conduct of its driver.

17   {21}   While it may well have been preferable for the officer to inquire as to whether

18 either the driver or passenger wanted the passenger to drive the vehicle in the event


                                              13
 1 the driver was arrested, there is no constitutional requirement that the officer do so.

 2 It was not unreasonable for the officer to assume Defendant would be willing to

 3 drive her friend’s car after the friend’s arrest, rather than have the car towed and

 4 impounded. Viewed objectively, asking Defendant for her identification and

 5 running a warrants check were not constitutionally unreasonable under these

 6 circumstances. Therefore, there is no initial illegality that would make it necessary

 7 to engage in any fruit of the poisonous tree analysis regarding the ultimate discovery

 8 of the cocaine.

 9 C.       Other Potential Issues

10   {22}   Our determination that the officers did not act unreasonably in their efforts to

11 find a suitable person to drive the car from the scene, the only question addressed

12 by either court below, makes it unnecessary to discuss alternative theories the State

13 has presented to us under the “right for any reason” doctrine. State v. Boyett,

14 2008-NMSC-030, ¶ 25, 144 N.M. 184, 185 P.3d 355; Meiboom v. Watson,

15 2000-NMSC-004, ¶ 20, 128 N.M. 536, 994 P.2d 1154. Anything that we could

16 opine on those additional theories would be dicta in the context of our resolution of

17 this case, and it is neither desirable nor proper that we reach out to engage in those

18 unnecessary discussions.


                                               14
 1 IV.      CONCLUSION

 2   {23}   Based on our determinations that the district court’s findings were supported

 3 by substantial evidence, and that the officer’s efforts to find a lawful driver were not

 4 constitutionally unreasonable under the circumstances of this case, we conclude that

 5 the resulting discovery of the cocaine on Defendant’s person was not the fruit of an

 6 unreasonable search or seizure. We therefore reverse the decision of the Court of

 7 Appeals and affirm the district court’s denial of Defendant’s motion to suppress.

 8   {24}   IT IS SO ORDERED.


 9                                           _________________________________
10                                           CHARLES W. DANIELS, Justice

11 WE CONCUR:


12 _________________________________
13 EDWARD L. CHÁVEZ, Chief Justice


14 _________________________________
15 PATRICIO M. SERNA, Justice


16 _________________________________
17 PETRA JIMENEZ MAES, Justice


18 _________________________________
19 RICHARD C. BOSSON, Justice

                                              15
16